Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. With reference to Fig.2, the “protruding portion” 122c or 124c is part of the electret layer 120c, not the conducting layer 144 or 146. See the published specification ¶[0024], which describes “[a]n electret layer 120d also includes two protruding portions 122d, 124d respectively abutting against the conducting layers 144, 146 that are located above and below the electret layer 120d.”  Thus, the feature “one of the conducting layers comprises a protruding portion which configures to abut against the electret layer” fails to comply with the written description. For purposes of examination, the recitation will be understood according to the published specification ¶[0024], i.e., ---one of the electret layers comprises a protruding portion which configures to abut against the conducting layer---.

 Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 & 4-6 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Liou et al. (US 8,081,784).
Regarding claim 1, Liou teaches an actuator (electret speaker), comprising: 
a plurality of conducting layers (electrodes) 11, 12, 15-1, 15-2 (Fig.3A; also may be stacked as N-units; Fig.4); and 
a plurality of electret layers 34-1, 34-2 respectively sandwiched between the conducting layers 11, 12, 15-1, 15-2 and forming gaps (not numbered) between the conducting layers (Fig.3A); 
wherein directions of preset electric fields of the adjacent electret layers are opposite (i.e., first electret 34-1 and second electret 34-2 exhibit different electrical polarities; c.5:60-63), and 
the adjacent conducting layers 11, 12, 15-1, 15-2 are respectively electrically connected to a first (-) voltage end and a second (+) voltage end to receive a driving voltage (i.e., electrodes coupled to signal source 17), and 
wherein the electret layer is a wavy layer (note convex/concave shape of electrets from positive/negative AC signal bias; c.4:55-c.5:12; Figs.1B-1C).

    PNG
    media_image1.png
    414
    683
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    441
    624
    media_image2.png
    Greyscale


	Regarding claim 2, the electret layers include one or more dielectric film selected from, inter alia, polyterafluoroethylene (PTFE; c.4:11-17).
Regarding claim 4, the electret layer (e.g., 34-1) comprises an upper surface and a lower surface (not numbered), and the upper surface and the lower surface respectively abut against the adjacent conducting layers 11 & 15-1 (Fig.3A).  
	Regarding claim 5, the electret layer (e.g., 14-1) comprises a protruding portion (not numbered) which configures to abut against the conducting layer 11 (depending on polarity of AC bias signal, Fig.1C).
	Regarding claim 6, as best understood, one of the “conducting layers” [sic] (i.e., the electret layers) comprise a protruding portion (i.e., convex/concave shape) which configures to abut against the “electret layer” [sic] (i.e., the conducting layer; Figs.1B-1C).

Claim Rejections - 35 USC § 103
Claims 1-2, 4-6 & 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chiang et al. (US Pat.Pub.2011/0216923) in view of Liou.
Regarding claim 1, Chiang teaches an actuator (electret speaker), comprising: 
a plurality of conducting layers (electrodes) 24, 28 (Figs.1&3a-3b); and 
a plurality of electret layers (electret films) 12, 16 respectively sandwiched between the conducting layers 24, 28 and forming gaps (not numbered) between the conducting layers (Figs.1&3a); 
wherein directions of preset electric fields of the adjacent electret layers…(i.e., electrets comprise permanent charges; ¶[0029]); and 
the adjacent conducting layers 24, 28 are respectively electrically connected to a first voltage end and a second voltage end to receive a driving voltage (i.e., when audio signal is input to the electrodes, the voltage of the electrode changes and forms an electrostatic force toward the electrized electret film; ¶[0007]), and 
wherein the electret layer is a wavy layer (note crests and troughs of electret film; Figs.1&3a).

    PNG
    media_image3.png
    429
    1033
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    328
    849
    media_image4.png
    Greyscale


Chiang does not specifically teach the directions of preset electric fields of the adjacent electret layers 12, 16 are opposite.
But, as noted above, Liou teaches electrostatic electroacoustic transducers employed in an electret speaker comprising a plurality of electret layers 34-1, 34-2 respectively sandwiched between the conducting layers 11, 12, 15-1, 15-2 and forming gaps (not numbered) between the conducting layers, wherein directions of preset electric fields of the adjacent electret layers are opposite (i.e., first electret and second electret exhibit different electrical polarities) to thereby provide the electret assembly with vibratory motion relative to the first and second electrodes (c.1:57-c.2:35; c.5:60-63; Fig.3A).
Thus, it would have been obvious before the effective filing date to provide Chiang’s adjacent layers with opposite electric fields since Liou teaches this would have enabled the electret assembly to vibrate relative to the first and second electrodes.
	Regarding claim 2, in both Chiang and Liou, the electret layers include one or more dielectric film selected from, inter alia, polyterafluoroethylene (PTFE; ¶[0029] of Chiang; c.4:11-17 of Liou).
Regarding claim 4, the electret layer in Chiang comprises an upper surface 18 and a lower surface 14, and the upper surface and the lower surface respectively abut against the adjacent conducting layers 24 & 28 (Fig.1).  
	Regarding claim 5, the electret layer in Chiang comprises a protruding portion (not numbered) which configures to abut against the conducting layer 24 & 28 (i.e., at peaks and troughs of wave shape; Fig.1).
Regarding claim 6, as best understood, in Chiang one of the “conducting layers” [sic] (i.e., the electret layers) 12, 16 comprise a protruding portion (i.e., wave shape) which configures to abut against the “electret layer” [sic] (i.e., the conducting layer 24, 28; Figs.1&3a).
	Regarding claim 8, in Chiang each of the conducting layers 24 & 28 is formed on an upper surface 18 or a lower surface 14 of the electret layer (Fig.1).

Allowable Subject Matter
Claim 7 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Reasons were given in the prior Office Action (p.9).

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Regarding incorporation of features directed to a wavy structure, and Liou and Chiang each read on this feature as explained above.
  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BURTON S MULLINS whose telephone number is (571)272-2029. The examiner can normally be reached 9-5. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas C Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BURTON S MULLINS/Primary Examiner, Art Unit 2834